1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     HERBERT S. PENROSE,                                Case No. 3:18-cv-00576-MMD-CBC

7                                     Plaintiff,                       ORDER
             v.
8
      FIRST MAGNUS FINANCIAL
9     CORPORATION, et al.,

10                                Defendants.

11

12          Plaintiff filed this action seeking to prevent Defendants from foreclosing on real

13   property located at 3285 Lymbery Street, Reno NV 89509 (“Property”). (ECF No. 1-1 at

14   10.) However, this Court has already ruled, inter alia, that Plaintiff lacks standing to assert

15   the same claims he asserts here, concerning the same Property, and against the same

16   Defendants (compare ECF No. 6-31 & ECF No. 1 (3:18-cv-00276-RCJ-VPC) with ECF

17   No. 1-1 at 5–40). Penrose v. First Magnus Fin. Corp., 3:18-cv-00276-RCJ-VPC, 2018 WL

18   3550249 (D. Nev. July 24, 2018). Plaintiff cannot now seek to amend the complaint from

19   the prior action by bringing his case anew. (See ECF No. 6 at 7 (Defendants stating that

20   Plaintiff falsely states that he corrected the allegations to make clarifications and noting

21   that the body of the allegations in the body of the complaint has not been changed); see

22   also ECF No. 1–1 at 6–7.) To be clear, Plaintiff could have made changes to the complaint

23   by seeking to amend his original complaint in the prior action.

24          In sum, the Court agrees with Defendants that Plaintiff is precluded from bringing

25   this action and the included claims (see ECF No. 6 at 7). See, e.g., Pulley v. Preferred

26   Risk Mut. Ins. Co., 897 P.2d 1101, 1102 (Nev. 1995) (citation omitted) (“[T]he doctrine of

27   res judicata precludes parties or those in privity with them from relitigating a cause of

28   action or an issue which has been finally determined by a court of competent jurisdiction.”);
1    see also Univ. of Nev. v. Tarkanian, 897 P.2d 1180, 1192 (Nev. 1994) (noting that res

2    judicata bars “all grounds of recovery . . . that could have been asserted” in the prior

3    action).

4           It is therefore ordered that Defendants’ motion to dismiss (ECF No. 6) is granted.

5           It is further ordered that this case is dismissed because Plaintiff is precluded from

6    bringing this action.

7           The Clerk of Court is directed to enter judgment in accordance with this order and

8    close the case.

9           DATED THIS 25th day of March 2019.

10

11                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
